Title: From James Madison to Anthony Charles Cazenove, 13 May 1821
From: Madison, James
To: Cazenove, Anthony Charles


                
                    Dr. Sir
                    May 13. [1821]
                
                I have been favd. with yours of the 7. and am giving orders for getting up the articles you have forwarded as soon as they arrive at Fredg. I am taking measures also for having the amt. due remitted. Should they not have immediate effect, others will be adopted.
            